EXHIBIT Ironclad Performance Wear Reports First Quarter 2009 Results Net Sales Increase 36% and Operating Expenses Decline 27% LOS ANGELES, CA – May 13, 2009 - Ironclad Performance Wear Corporation (ICPW.OB), a leader in high-performance gloves and apparel, today announced financial results for the three months ended March 31, 2009. First Quarter 2009 Results Net sales increased 36% for the first quarter of 2009 to $2.5 million, compared to net sales of $1.9 million from the corresponding period in 2008. This increase is the result of continued strength in Ironclad’s industrial sales channel, as well as increased international sales. Ironclad’s first quarter 2009 gross margin decreased to36.1% versus 42.9% for the same period last year, due in large part to two factors: (i) several one-time favorable adjustments in the prior year that increased gross margin in 2008 by approximately 3.4%, and (ii)unforseen rebate adjustments in 2009 pertaining to 2008 sales contractsand a pricing adjustment on a 2008 invoice all of which decreased gross margin by approximately 2.6% in the current period. Operating expenses decreased by 26.9% during the first quarter of 2009 to $1.40 million, compared to $1.92 million in the prior year period.These savings are a direct result of a continuing focus throughout the Company on cost containment and control, as well as a rationalization of general operating expenses to match sales. First quarter net loss decreased to $521,000 compared to a net loss of $1.15 million in the prior year period. The significant reduction in net loss in the first quarter of 2009 is a reflection of Ironclad’s on-going efforts toward building a sustainably profitable business in the near-term. Basic and diluted net loss per share for the first quarter of 2009 were $(0.01) on a weighted average common shares outstanding of 60.9 million, compared to a net loss of $(0.03) on a weighted average common shares outstanding of 35.4 million in the prior year period. "Despite the continuing world economic slump, Ironclad continues to see growth through its industrial channels, both domestically and internationally" said Scott Jarus, Chairman and Interim CEO of Ironclad Performance Wear. "In 2009, we have seen penetration into new industrial channels, as well as an increased focus on safety within various industries and large companies.This has translated into growing penetration of Ironclad gloves through our distributors.” Balance Sheet Highlights Cash at March 31, 2009, was $616,000 compared to $215,000 in the prior year period.Inventory and deposits on inventory were $3.66 million at March 31, 2009, compared to $3.40 million in the prior year period, primarily reflecting an increase in deposits on inventory in production. Net working capital at March 31, 2009, was $3.15 million compared to $2.04 million in the prior year period.Ironclad had $1.36 million outstanding on its line of credit as ofMarch 31, 2009, compared to $1.60 million at March 31, 2008.Warrant liability as ofMarch 31, 2009 was $4,048 compared to $-0- on March 30, 2008. Outlook for Full-Year Due to the economic uncertainty of world markets, Ironclad is not in a position to provide specific financial guidance for 2009.However, the Company has set a goal to achieve break-even for 2009 on operating net income less all non-cash expenses, which, if achieved, will be the first such attainment in the Company’s history. -1- Mr. Jarus commented, “Surprisingly, the biggest challenge facing Ironclad in 2009 is not a weakening of product demand.To the contrary, it is a struggle with cash flow to fulfill the increasing demand for products requested by our customers.We are cautiously optimistic that we’ll be able to meet these needs, while achieving our financial goal for the year." First Quarter 2009 Financial Results Conference Call Ironclad Performance Wear will hold its first quarter 2009 financial results conference call on Wednesday, May 13, 2009 at 1:30 p.m. Pacific Time (4:30 p.m. Eastern Time).To participate in the conference call, interested parties should dial (877) 941-8632 ten minutes prior to the call. International callers should dial 1+ (480) 629-9821.If you are unable to participate in the live call, a replay will be available through Wednesday, May 27, 2009.To access the replay, dial (800) 406-7325 (passcode: 4067196).International callers should dial 1+ (303) 590-3030 and use the same passcode. In addition, the conference call will also be broadcast live over the Internet and can be accessed at www.ironclad.com.For those unable to participate during the live broadcast, the Webcast will be archived on this site for two weeks. About
